 1   HEATHER D. HEARNE, SBN 254496
     hdh@kullmanlaw.com
 2   THE KULLMAN FIRM
 3   A Professional Law Corporation
     4605 Bluebonnet Blvd., Suite A
 4   Baton Rouge, LA 70809
     Tel.: (225) 906-4245
 5   Fax: (225) 906-4230
 6
     Attorneys for All Defendants
 7
     Peter R. Dion-Kindem, SBN 95267
 8   THE DION-KINDEM LAW FIRM
     2945 Townsgate Road, Suite 200
 9   Westlake Village, CA 19361
     Telephone: (818) 883-4900
10
     Fax: (818) 338-2533
11   Email: peter@dion-kindemlaw.com

12   Attorneys for Plaintiff, Cristobal Garcia
13   [additional counsel on next page]
14
                                 UNITED STATES DISTRICT COURT
15                              EASTERN DISTRICT OF CALIFORNIA

16   CRISTOBAL GARCIA, an individual, on          CASE NO. 1:18-cv-01261-DAD-JLT
     behalf of himself and all others similarly
17   situated,                                    JOINT STIPULATION AND
                                                  [PROPOSED] ORDER REGARDING
18                          Plaintiff,            SETTLEMENT CONFERENCE
19                                                (Doc. 29)
            v.
20
     SCHLUMBERGER LIFT SOLUTIONS
21   LLC, SCHLUMBERGER ROD LIFT,
     INC., and SCHLUMBERGER
22   TECHNOLOGY CORPORATION,
23                          Defendants.
24

25

26
                                                                                   1
27

28     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING SETTLEMENT
       CONFERENCE
 1   ROBERT P. LOMBARDI, pro hac vice
     rpl@kullmanlaw.com
 2   THE KULLMAN FIRM
 3   A Professional Law Corporation
     1100 Poydras Street, Suite 1600
 4   New Orleans, LA 70163
     Tel: (504) 524-4162
 5   Fax: (504) 596-4114
 6
     Attorneys for Defendants,
 7   Schlumberger Lift Solutions, LLC,
     Schlumberger Rod Lift, Inc., and
 8   Schlumberger Technology Corp.

 9
     Lonnie C. Blanchard, III, SBN 93530
10   THE BLANCHARD LAW GROUP, APC
     3579 East Foothill Blvd., No. 338
11
     Pasadena, CA 91107
12   Telephone: (213) 559-8255
     Fax: (213) 402-3949
13   Email: lonnieblanchard@gmail.com
14   Attorney for Plaintiff, Cristobal Garcia
15

16
            The Parties, through their respective counsel, hereby request and stipulate as follows:
17
            WHEREAS, the honorable District Court has set a Settlement Conference in this matter for
18
     August 8, 2019 at 9:00 a.m. (Dkt. No. 12) before Magistrate Judge Jennifer L. Thurston, and
19
            WHEREAS, counsel for Defendants is unable to appear in Court on that date (see attached
20
     Declaration of Heather D. Hearne, filed concurrently herewith),
21
            The Parties therefore stipulate and respectfully request that the Settlement Conference
22
     currently set for August 8, 2019 be rescheduled for October 8, 2019 or such later date as may be
23
     selected by the Court.
24

25
            Respectfully submitted by all Parties on this 17th day of July, 2019
26
                                                                                                      2
27

28     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING SETTLEMENT
       CONFERENCE
 1
                                     /s/ Heather D. Hearne
 2                                   Counsel for Defendants
 3

 4
                                     /s/ Peter Dion Kindem
 5
                                     Counsel for Plaintiff
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
                                                                   3
27

28   JOINT STIPULATION AND [PROPOSED] ORDER REGARDING SETTLEMENT
     CONFERENCE
 1                                      [PROPOSED] ORDER
 2          The Court, having reviewed the Parties’ Joint Stipulation Regarding Settlement
 3
     Conference, hereby orders that the Settlement Conference currently set for August 8, 2019 is
 4
     hereby rescheduled for October 8, 2019 at 9:00 a.m.
 5

 6
     IT IS SO ORDERED.
 7
        Dated:    July 17, 2019                            /s/ Jennifer L. Thurston
 8                                                   UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
                                                                                               4
27

28     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING SETTLEMENT
       CONFERENCE
 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing document was served by ECF electronic filing on all
 3
     known parties on this 17th day of July, 2019.
 4

 5
                                                /s/Heather D. Hearne
 6                                                Heather D. Hearne
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
                                                                                                      5
27

28     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING SETTLEMENT
       CONFERENCE
